3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-23 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is WO 02/094485. WO 02/094485 discloses an underfloor wheel set processing machine, in particular an underfloor wheel lathe for reprofiling wheels and brake discs of wheel sets of rail vehicles (figure 3), comprising: a machine stand (15), a crossbeam (27) for bridging a workshop track with at least two rails (17A, 17B) in the transverse direction (figures 1-4), two roller carriers (16A/16B), at least four friction rollers (32A/B, 33A/B), at least one friction roller drive (30A/B, 31A/B) to drive the friction rollers, and at least one axial guide roller (80A/B) to axially guide the wheel set (90)(figure 16), wherein the machine stand has a first part and a second part (44A/B), wherein the crossbeam (27) is supported on both parts of the machine stand (figure 3), wherein the roller carriers are movably connected to the machine stand, wherein the friction rollers (32A/B, 33A/B) are rotatably supported on the roller carrier (16A/B), and wherein the first part of the machine stand and the second part (44A/B) of the machine stand are displaceable relative to one another in the transverse direction (i.e. using sliding devices 24A/B) (figure 3).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12/18/21